The judge of the Land Court on a petition under G. L. c. 240, § 14A, and c. 185, § 1 (jjg), upheld the validity of an amendment to the zoning by-law of Agawam whereby the locus was reclassified from an agricultural district to a business A district. The petitioners appeal. There was no error. Neither party offered testimony but stipulated certain facts. The judge concluded that there was no failure to comply with notice requirements, that there was insufficient proof that the proposed change constituted spot zoning (Morgan v. Banas, 331 Mass. 694, Cohen v. Lynn, 333 Mass. 699) and, finally, that the imperfect reference in the warrant to the locus (as being in an agricultural district whereas it was in fact mainly in an agricultural district but in part in a residential A-2 district) was not, in the circumstances, fatal to the validity of the vote adopting the amendment. We see no reason to disturb the judge’s decision.

Decision affirmed.